DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 11 and 21 recite(s) a system and method to allocate credit comprising
-monitoring transactions executed by credit holder, including parameters
-storing parameters including past values
-communication with a bank, 

-identify a single past transaction, having a single set of parameters most similar to the first set of parameters
-establish a degree of similarity
-identify a credit status for the credit holder
-assess insufficiency of the credit status
-dynamically allocate credit to the credit holder with the bank. 
The elements presented in the claims describe a way in which transactions are analyzed and used to evaluate a credit allocation. The actions describe in details ways in which credit is determined and allocated, which is a fundamental economic principal. Fundamental economic principals are considered part of the enumerated grouping of certain methods of organizing human activity.
This judicial exception is not integrated into a practical application because the additional element comprises a monitoring module, which is used to monitor transactions and a database to store parameters, both of which are only used t apply the abstract idea.  The monitoring module is stated multiple times, and all instances the module is a tool to execute the abstract idea, and with nothing more than the execution, does not do more than link the abstract idea to a technological field. Additionally, the database is mentioned to store the abstract idea, and the actions of the abstract idea do not improve how information is stored, or is anything more than application on a computer element. Therefore, under MPEP 2106.05(f) and (h), the use of computer 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they analysis follows the same logic as Step 2A Prong 2. Therefore, the execution on computer elements do not provide more than the abstract idea, and the rejection may simply refer back to the Step 2A Prong 2 analysis. 
Dependent claims 2-10, 12-20, 22 and 23 do not add any additional elements, but add additional steps to the abstract idea. All of the additional claim language includes further steps involved in the credit allocation, and therefore the economic principle, but do not provide additional elements that integrate the idea into a practical application or provide significantly more. Application to computer element remain rejected under MPEP 2106.05(f) and therefore are rejected under 101 for the same reasoning as the independent claims they depend from.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2006/0178984 A1 Anderson et al..

Regarding claim 1, Anderson discloses a system for dynamically allocating credit to a credit holder (Anderson Abstract, increasing credit limit), the system comprising: 
a monitoring module configured to monitor transactions executed by the credit holder using a payment instrument, including parameters pertaining to the transactions, the monitoring module being configured to perform calculations (Anderson Para. [0009-0010] calculations for credit using transaction information from an existing account holder);
and a database configured to store the parameters including past values of the parameters (Anderson Para. [0034] cardholders past transactions are all stored within a database); 
wherein the monitoring module is configured to: 
communicate with a bank, wherein the bank has issued the instrument to the credit holder (Anderson Para. [0029] the account is associated with an issuing bank); 
in response to a function call to the monitoring module, identify a first set of the parameters and to compare the first set of parameters to one or more second sets of the parameters (Anderson Para. [0070] to re-evaluate the credit limit, past transactions limits, the set value, previous decline are obtained from the database to re-calculate); 
identify from among the transactions a single past transactions having a single set of parameters most similar to the first set of parameters  (Anderson Para. [0034] the limit processor is able to compare old information, with a current similar request; Para. [0066] the transactional data is stored within a log, and it includes past authorized and declined transactions, which may be used to determine if the current transaction may be authorized or declined; Para. [0070]); 
establish a degree of similarity between the single set of parameters and the first set of parameters (Anderson Para. [0010] identifies how often the user regularly exceeds the limit, and how the limit may be adjusted to reduce the amount of regular declines; Para. [0070]); 
identify a credit status for the credit holder at the time of the single set of parameters (Anderson Para. [0057] the card members repayment history may be used to determine a good status to raise the limit; Para. [0084] the limit is set, and the card may be declined, but a variance may be employed for typical overage amounts. Such as 10%); 
assess the insufficiency of the credit status (Anderson Para. [0009] different scenarios may be applied to determine the correct limit change; Para. [0084]); 
and dynamically allocate credit to the credit holder in concert with the bank according to the insufficiency of the credit status and the degree of similarity (Anderson Para. [0084] a variance in credit limits may be employed to allow for typical overages regularly found within the industry/business credit history; Para. [0070]).

Regarding claim 2, Anderson discloses the system of claim 1, wherein the triggering event is at least one of time, a manual request for a dynamic credit reallocation, or a transaction (Anderson Para. [0057] the card member may submit a request to re-evaluate the credit limit).

Regarding claim 3, Anderson discloses the system of claim 1, wherein the parameters comprise one or more of amount of the transaction, time of the transaction, merchant in the transaction, place of the transaction, type of goods and/or services purchased, credit of the credit holder, debt of the credit holder, frequency of transaction, remaining balance in account of credit holder after transaction, and payroll information for the credit holder (Anderson Para. [0034] the CAS logs transaction time, merchant information, transaction amount).

Regarding claim 4, Anderson discloses the system of claim 1, wherein the monitoring module is configured to receive a predetermined threshold for similarity between sets of parameters, wherein if set of parameters are dissimilar by an amount greater than the threshold, no credit adjustment is executed (Anderson Para. [0084] the limit is set, and the card may be declined, but a variance may be employed for typical overage amounts. Such as 10%, and if the amount exceeds the 10% the credit may be declined; Para. [0070]).

Regarding claim 5, Anderson discloses the system of claim 1, wherein the database is configured to store information pertaining to a plurality of accounts held by the credit holder (Anderson Para. [0026] the card member may be an individual, or business entity; Para. [0040] information may be linked through any data field, which may include the company name).

Regarding claim 6, Anderson discloses the system of claim 1, wherein the sets of parameters comprise two or more parameters having incongruous units, and wherein the monitoring module is configured to normalize the units (Anderson Para. [0066-0069] calculating the approval rating using the information obtained from CAS; Para. [0034] CAS includes money, time and names).

Regarding claim 7, Anderson discloses the system of claim 1 wherein the sets of parameters comprise two or more parameters that have inverse relationships with one another, and wherein the monitoring module is configured to normalize the parameters (Anderson Para. [0057] information used to calculate credit limits include credit worthiness, which is often inverse to the amount of cards; repayment history, the inverse would be a small time would equal a better applicant).

Regarding claim 8, Anderson discloses the system of claim 1, wherein the function call is initiated by at least one of a manual request, a time period expiration, and a transaction (Anderson Para. [0084] the transaction is being processed, and after taxes is above the threshold, but the limit has an approved variance, and therefore is approved).

Regarding claim 9, Anderson discloses the system of claim 8 wherein the transaction comprises a transaction having an amount greater than a predetermined threshold (Anderson Para. [0084] the transaction is being processed, and after taxes is above the threshold, but the limit has an approved variance, and therefore is approved).

Regarding claim 10, Anderson discloses the system of claim 8, wherein the time period expiration comprises a single day (Anderson Para. [0034] the information may be re-evaluated periodically, and not on a transactional basis; the period may be set by the consumer or institute, and a single day may be chosen based on the frequency of card use).

Regarding claim 11, Anderson discloses a method for dynamically allocating credit to a customer (Anderson Abstract, increasing credit limit), the method comprising: 
storing transaction data for the customer (Anderson Para. [0034] cardholders past transactions are all stored within a database); 
receiving a request to analyze a current credit for the customer to determine how to dynamically allocate credit to the customer (Anderson Para. [0009-0010] calculations for credit using transaction information from an existing account holder); 
identifying a present set of data from among the transaction data pertaining to the customer at a time the request was received (Anderson Para. [0070] to re-evaluate the credit limit, past transactions limits, the set value, previous decline are obtained from the database to re-calculate); 
comparing the present set of data to one or more past sets of data from among the transaction data for the customer (Anderson Para. [0034] the limit processor is able to compare old information, with a current similar request; Para. [0070]); 
identifying from among the past sets of data a singular second set of data that is most similar to the present set of data and establishing a degree of similarity between the singular second set of data and the present set of data (Anderson Para. [0010] identifies how often the user regularly exceeds the limit, and how the limit may be adjusted to reduce the amount of regular declines; Para. [0066] the transactional data is stored within a log, and it includes past authorized and declined transactions, which may be used to determine if the current transaction may be authorized or declined; Para. [0070]); 
analyzing for adequacy a second credit available to the customer at a time of the singular second set of data (Anderson Para. [0009] different scenarios may be applied to determine the correct limit change); 
comparing a present credit available to the customer to the second credit (Anderson Para. [0057] the card members repayment history may be used to determine a good status to raise the limit; Para. [0084] the limit is set, and the card may be declined, but a variance may be employed for typical overage amounts. Such as 10%); 
and allocating credit to the customer according to the adequacy of the second credit and the degree of similarity between the singular second set of data and the present set of data (Anderson Para. [0084] a variance in credit limits may be employed to allow for typical overages regularly found within the industry/business credit history; Para. [0070]).

Regarding claim 12, Anderson discloses the method of claim 11, wherein receiving a request to analyze comprises at least one of a manual request, a (Anderson Para. [0057] the card member may submit a request to re-evaluate the credit limit).

Regarding claim 13, Anderson discloses the method of claim 11, wherein comparing the present set of data to one or more past sets of data from the transaction data comprises comparing the present set of data to one or more past sets of data from the transaction data from one or more other users (Anderson Para. [0057] the card members repayment history may be used to determine a good status to raise the limit).

Regarding claim 14, Anderson discloses the method of claim 11, wherein the transaction data from the one or more other users is normalized (Anderson Para. [0066-0069] calculating the approval rating using the information obtained from CAS; Para. [0034] CAS includes money, time and names).

Regarding claim 15, Anderson discloses the method of claim 11, wherein the transaction data comprises one or more of amount of the transaction, time of the transaction, merchant in the transaction, place of the transaction, type of goods and/or services purchased, credit of the credit holder, debt of the credit holder, frequency of transaction, remaining balance in account of credit holder after (Anderson Para. [0034] the CAS logs transaction time, merchant information, transaction amount).

Regarding claim 16, Anderson discloses the method of claim 11, further comprising receiving a similarity threshold by which to identify from among the past sets of data the singular second set of data as being the most similar to the present set of data (Anderson Para. [0084] the limit is set, and the card may be declined, but a variance may be employed for typical overage amounts. Such as 10%, and if the amount exceeds the 10% the credit may be declined; Para. [0070]).

Regarding claim 17, Anderson discloses the method of claim 11, further comprising storing industry information pertaining to the customer, and wherein the sets of data include the industry information (Anderson Para. [0011] the information stored includes the customer, and typical usage for specific industry restrictions).

Regarding claim 18, Anderson discloses the method of claim 11, wherein the sets of parameters comprise a string of variables, and wherein identifying from the pasts sets of data a singular second set of data comprises comparing strings of data on a variable-by-variable basis (Anderson Para. [0034] CAS includes money, time and names; Para. [0057] information used to calculate credit limits include credit worthiness, which is often inverse to the amount of cards; repayment history, the inverse would be a small time would equal a better applicant; Para. [0066-0069] calculating the approval rating using the information obtained from CAS).

Regarding claim 19, Anderson discloses the method of claim 18, further comprising weighting the variables (Anderson Para. [0067] the variables used to calculate may use curves and weighting values).

Regarding claim 20, Anderson discloses the method of claim 11, further comprising mathematically normalizing and combining the sets of data into a single number (Anderson Para. [0066-0069] calculating the approval rating using the information obtained from CAS; Para. [0034] CAS includes money, time and names).

Regarding claim 21, Anderson discloses a method for dynamically allocating credit to a consumer on a transaction-by- transaction basis (Anderson Abstract, increasing credit limit), the method comprising: 
operating a computational model configured to communicate with a bank that issues a financial instrument for the consumer and to monitor for transactions executed by the consumer using the financial instrument and to store data for the transactions (Anderson Para. [0009-0010] calculations for credit using transaction information from an existing account holder; Para. [0029] the account is associated with an issuing bank; Para. [0034] cardholders past transactions are all stored within a database); 
aggregating the data into parameter sets for each transaction (Anderson Para. [0070] to re-evaluate the credit limit, past transactions limits, the set value, previous decline are obtained from the database to re-calculate); 
at the time of a proposed transaction, aggregating data for the proposed transaction into a first parameter set for the proposed transaction and analyzing whether or not the proposed transaction would exceed a predetermined credit limit for the consumer (Anderson Para. [0057] the card members repayment history may be used to determine a good status to raise the limit; Para. [0084] the limit is set, and the card may be declined, but a variance may be employed for typical overage amounts. Such as 10%); 
if the proposed transaction would exceed the predetermined credit limit for the consumer, before denying the proposed transaction, analyzing the data to determine a single second parameter set that is similar to the first parameter set (Anderson Fig. 2, changing limits in real time; Para. [0070]); 
analyzing whether or not the proposed transaction would have exceeded the credit of the consumer at the time of the single second parameter set (Anderson Para. [0010] identifies how often the user regularly exceeds the limit, and how the limit may be adjusted to reduce the amount of regular declines; Para. [0066] the transactional data is stored within a log, and it includes past authorized and declined transactions, which may be used to determine if the current transaction may be authorized or declined); 
and if the proposed transaction would not have exceeded the credit of the consumer at the time of the single second parameter set, approving the transaction (Anderson Para. [0084] a variance in credit limits may be employed to allow for typical overages regularly found within the industry/business credit history; Para. [0066] the transactional data is stored within a log, and it includes past authorized and declined transactions, which may be used to determine if the current transaction may be authorized or declined).

Regarding claim 22, Anderson discloses the method of claim 21, further comprising calculating an insufficiency of the credit of the consumer at the time of the single second parameter set and a similarity between the single second parameter set and the first parameter set (Anderson Para. [0009] different scenarios may be applied to determine the correct limit change; Para. [0084] a variance in credit limits may be employed to allow for typical overages regularly found within the industry/business credit history; Para. [0070]).

Regarding claim 23, Anderson discloses the method of claim 21, further comprising allocating credit to the consumer according to a product of the insufficiency and the similarity (Anderson Para. [0057] the card members repayment history may be used to determine a good status to raise the limit; Para. [0084] the limit is set, and the card may be declined, but a variance may be employed for typical overage amounts. Such as 10%; Para. [0070]).

Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive.
Regarding 101, Applicant submits that the sub-grouping of organizing human activity is defined by broad categories, such as hedging, insurance, and mitigating risks, and that their claimed subject is specific, details and innovative system, but Examiner disagrees. The features presented by the applicant may be a certain, specific series of steps, and that the steps result in a more accurate credit allocation, but that also means the featured elements continue to be part of an abstract idea of determining credit, determining credit is an economic principle, and therefore remains an abstract idea. They do not provide elements beyond execution in a technological field, and therefore the claim is directed to an abstract idea, without significantly more. 
Examiner further presents that the independent claims include only descriptions of ways in which business would be performed, which is made even clearer by pointing to the monitoring modules of transactions and a database of past transactions, are used to execute the variety of parameters used to compare/identify and allocate credit. The elements used to perform the 
Regarding 102, amended claim 1 features of “identifying a single, most similar past transaction” in order to asses a current situation. As described by Anderson Para. [0070] which may compare past transaction limits and values to current limit, and specifically that different data types may be selected to limit the type of transaction to be the closest match to the current parameters, and re-evaluating the limits, which fits the description of comparing similar sets of parameters. Further “assess the insufficiency of the credit status”, which Applicant deems not found within Anderson. Examiner would point to Anderson shows that assessing insufficiency in credit status is regularly employed by credit agencies as shown in Para. [0009], and when there is more credit needed, such as a simple overdraft, the bank may allocate more credit based on past credit status shown in Anderson Para. [0084]. Anderson is able to establish using past transactions to approve increasing credit limits. The claims as currently recited 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0006863 A1 Howard et al. teaches setting credit limits (Abstract) and US 2014/0153830 A1 Amtrup et al. teaches validating financial transactions (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687